Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 1 of 37
Defendant’s Exhibit A

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
19-CR-103-JLS-HKS
Vv.
AFFIDAVIT
SHANE GUAY,
Defendant.

STATE OF NEW YORI )
COUNTY OF ERIE ) ss:

)

CITY OF BUFFALO
SHANE GUAY , being duly sworn, deposes and states:

i. Tam the defendant in this matter and I make this affidavit in relation to the
suppression motion filed by my attorney, Jeffrey T. Bagley, Assistant Federal Public Defender.

2. This affidavit is based upon my personal knowledge.

3. I have not set forth all the facts known to me in this affidavit — only those I

believe are necessary to establish standing.

4, I live at 147 North 8th Street, Olean, New York in Cattaraugus County and did so
when the search in this case was conducted. I have at all relevant times considered it my home

and have had keys to this residence, and thus I enjoyed an expectation of privacy there.
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 2 of 37

5. Inside my residence are several of my possessions. This includes: an LG G6 cell
phone; an Acer Laptop Aspire One; a Compaq Presario Tower; a Dell Inspiron laptop; and an
LG Gé4 cellphone. All these items were seized when the search was conducted. At the time these

items were seized, I enjoyed an expectation of privacy in each of these items.
DATED, thisthe 2-|  dayof January 20 20

Sworn to before me this

2 aay of Jénuay ,20 20
Say FLL

\—Nofar Ppblic . \\

JENNIFER L, DIMITROFF
Notary Public, State of New York SMe: Lew

Qualified in Erie Coun
Commission Expires April 16.30 203.3 SHANE GUAY %
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 3 of 37
Defendant’s Exhibit B

 

*. APPLICATION FOR SEARCH WARRANT —
(Section 690. 35 CPL)

STATE: OF NEW YORK COUNTY OF CATTARAUGUS
LOCAL CRIMINAL COURT - . CITY OF OLEAN

To the Presiding Justice, Hon. Daniel Palumbo, City of Olean, Cattaraugus County, NY:

 

A) IN THE: MATTER OF AN APPLICATION:

1, I, Investigator Daniel J. Walsh, a Police Officer in the State of New York employed by the New
York State Police, do hereby apply for a search warrant pursuant to the provisions of Article 690 of
the New York State Criminal Procedure Law. Pursuant to this request, | hereby state that there is

reasonable cause to believe that property, of a kind or character described i in Section 690.10 of the
New York State Criminal Procedure Law,,.will be found in or upon a Seige or described place,
vehicle or person.

B) DESCRIPTION OF THE PERSON AND PLACE TO BE. SEARCHED:

1. The person of SHANE M. GUAY d.o.b. 05/04/1991, wherever he may be found and
The residence at 147 NORTH 874 STREET, OLEAN, NY 14760 - CATTARAUGUS

COUNTY.

2. The place to be searched is described as a two sfory, two family residence. The residence is .
located on the West Side of North 8" Street and is approximately 200 feet South of the intersection of
- Washington Street, in the City of Olean, Cattaraugus County, New York. The front of the house faces _
East, towards North 8". The house number, “147”, is attached above the front door, which is located
on the covered front porch on the East side of the house. The residence has gray siding on the
house, The residence is further identified in the image below:

‘Note: There is a driveway on the South side of the house, that.leads to a smaller covered porch on -
the South side of the house. The house number, “145”, is attached above the.door, located on the
smaller covered porch on the South side of the house. This entrance and corresponding living area
are NOT include in the Application and Searcn Warrant.

Page 1 of 33

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 4 of 37

     

ish ect ng

3. Your applicant requests authorization fo enter and search, the aforementioned residence, in
addition to any other areas the residents have custody and/or control over on the property. The

search may include the basement, attic, an unattached garage, shed, barn and vehicles located
within the curtilage of the property.

Page 2 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 5 of 37

C) THE PROPERTY SOUGHT TO BE SEIZED, EXAMINED AND/OR HELD:

il Your applicant requests enithorizetion to search for, seize, examine and retain, the following
property located upon the person and at the place to be searched listed under section “B”:

a) COMPUTERS - As this term is defined in New York State Penal Law Section 156.00..
“Computers” include, but are not limited to, desktop computers, laptop computers, computer SEIVErs, |
_tablet computers, netbook computers, notebook computers, cellular telephones, digifal video

recorders, video surveillance systems and/or video gaming systems. Specifically, your applicant is ©
- requesting to search for, examine and seize any “computer” that may contain evidence of or may
have been used to commit any of the following crimes: Use and/or Attempted use of a child in a
sexual performance (Penal Law 263.05) and/or Promotion or Attempted Promotion of a sexual
performance by a child (Penal Law 263.15) and/or Possession or Attempted Possession of a sexual
performance by a child (Penal Law 263.16) and/or Disseminating indecent material to minors in the
second degree (Penal Law 235. 21(3)) and/or Endangering the welfare of a child (Penal Law 260.10

(1)).

b) COMPUTER PERIPHERAL DEVICES — A computer “peripheral” device is ‘defined as any
device that can be attached to a computer in order to expand its functionality. Computer peripheral
devices include, but are not limited to, keyboards, mice, routers, modems, scanners, video display
units, video cameras, web cams, transfer and/or power cables and their internal and/or external data |
storage devices. Specifically, your applicant is requesting to search for, examine and seize any -
“peripheral” device that may contain evidence of or may have been used to commit any of the
following crimes: Use or Attempted use of a child in a sexual performance (Penal Law 263.05) and/or
_ Promotion or Attempted Promotion of a sexual performance by a child (Penal Law 263,15) and/or
Possession or Attempted Possession of a sexual performance by a child (Penal Law 263,16) and/or
Disseminating indecent material to minors in the second degree (Penal Law 235.21(3)) and/or
Endangering the welfare of a child (Penal Law 260.10 (1)).

i) COMPUTER DATA STORAGE DEVICES - A computer date “storage” device is defined as
a device used for the purpose of storing computer data, Computer. data storage devices include, but
are not limited to, hard disk drives, floppy disks, compact disks, digital video disks, magnetic tapes,
flash drives, memory cards, media cards, zip drives and RAM and/or ROM units. Specifically, your
' applicant is requesting to search for, examine and seize any “computer data storage device” that may
contain evidence of or may have been used to commit any of the following crimes: Use or Attempted
use of a child in a sexual performance (Penal Law 263.05) and/or Promotion or Attempted Promotion
of a sexual performance by a child (Penal Law 263,15) and/or Possession or Attempted Possession
of a sexual performance by a child (Penal Law 263.18) and/or Disseminating indecent material to
minors in the second degree (Penal Law 235. 21(3)) and/or Endangering the welfare of a child (Penal .
Law 260.10 (1)). ;

d) COMPUTER SECURITY DEVICES — A computer “security” device is defined as a physical
device, password, computer software, computer data and/or associated documentation that is used,
_ or may be used, to restrict access to, or hide, computer data or computer software. Computer data

security devices may consist of hardware, software and/or other programming code. A password (a.
string of alpha-numeric characters) Usually operates as a sort of digital key to "unlock" particular data
security devices, Data security hardware may include encryption devices, chips, and circuit boards.
Data security software, or code, may also encrypt, compress, hide, or"booby-trap" protected data to
make it inaccessible or unusable, as well as reverse the progress to restore it. Specifically, your

Page 3 of aa

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 6 of 37

‘applicant i is requesting to seareh for, examine ‘and seize any computer sciturity device that may have:
been used: to conceal any of the following crimes: Use or Attempted use of a child in‘a sexual
performance (Penal Law 263.05) and/or Promotion or Attempted: Promotion of a sexual performance
by a child (Penal Law 263.15) and/or Possession or Attempted Possession of a sexual performance
by a child (Penal Law 263.16) and/or Disseminating indecent material to minors in the second degree

' (Penal Law 235,21(3)) and/or Endangering the welfare of a child (Penal Law 260.10 (1).

e). RECORDS ANDIOR DOCUMENTS ~ eiiny personal papers, written or printed
documentation, and/or computer data, which identifies the owner, users or other parties having
custody or control oyer the premises or items being searched. for and/or seized.

1." Any written or printed documents that contain Child Erotica.

.f) COMPUTER DATA - Whether stored internally within a computer system itself and/or
externally within an external computer data storage device (e.g. hard drive, floppy disk, compact disk,
digital video disk, flash drive, memory card), your applicant requests permission to search for and
seize any computer data which constitutes evidence of and/or aids in identifying any victims of any of
the following crimes: Use or Attempted use of a child in a sexual performance (Penal Law 263.05),

- and/or Promotion or Attempted Promotion of a sexual performance by a child (Penal Law 263.15)
and/or Possession or Attempted Possession of a sexual performance by a child (Penal Law 263.16)
and/or Disseminating indecent material to minors in the second degree (Penal Law 235.21(3)) and/or
Endangering the welfare of a child (Penal Law 260.10 (1)). Specifically, your applicant ee that
the search. atay include, but is not mies to, the following computer data: os

4. Image ariel video files containing suspected sexual performances by children, as
defined in New York State Penal Law Sections 263,00.

2. Records of Internet web sites visited.
Web site history can be used to show that a specific computer was used fo access.a ee site. or
service such as Instagram and/or may provide evidence related to the identity of the 2 parpetalor of
the crime and/or the identity of the user/owner of the item being examined.

3, Records containing a computer user's keyword searches.
Keyword searches, i.e. Google searches, can be used to show that a computer user knowingly and.
intentionally searched for images and/or videos containing sexual performances by children and/or
searched for intended victims. Keyword searches may also provide evidence related to the identity of
the perpetrator of the crime and/or the identity of the userfowner of the item being examined.

A, Records containing a computer user's communication content and/or history. This may
_be in the form of e-mail, chat, SMS (Text), MMS (Multi-Media Méssage), and/or video messaging.
These messages can be used to show that a computer. user knowingly and intentionally possessed
_and/or promoted images containing sexual performances by children by their conversations with other
like-minded individuals. These Records may also show information regarding any Victims, which may
include communications and Images and/or Video. Records containing a computer user's
communication content and/or history may also provide evidence related to the identity of the
_ perpetrator of the crime and/or ie identity of the user/owner of the item being examined. :

. 5.. Records containing ettens numbers, user names, e-mail addresses, address or contact
. Page 4 of 33 _

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 7 of 37

books and/or internet account screen names. These records can be used to show that a computer
user accessed a web site or service such as Instagram and/or may provide evidence related to the
identity of the perpetrator of the crime and/or the identity of the user/owner of the item being
examined. ' oo

6. Evidence of the existence or absence of any malware that could have been used to
illegally upload or download images and/or videos containing sexual performances by children to or .
from a seized computer or computer data storage device.

7. Image files and/or video files and/or other Data that contains Child Erotica.

8. Computer file metadata. Metadata contains information about the computer data files on
a computer. This includes, but is not limited to, GPS coordinates of where an image was created,
dates and/or times a file was created, last modified or accessed, file size, etc. This information may
provide evidence related to the investigation or the identity of the perpetrator of the crime. —

 @, Device Settings - Any computer data which tends to identify the settings and/or .
‘identification of the device being searched (e.g. device phone number, serial number, battery level,
applications installed, etc). This information is needed to document the specific device being
examined, how the device was being used and/or where evidence of the crime being investigated
may be stored. .

10. Location Records - Any computer data containing location data related to the crime
being investigated. (e.g. - GPS coordinates, location address, etc).

11. Images and/or Videos - Image files and/or video files that are visually similar to the
images sent by‘and contained within the suspéct Instagram account and/or Image files and/or video
files of any Vietim(s) and/or Image files and/or video files that may provide evidence related to the
identity of the perpetrator of the ‘crime and/or the identity of the user/owner of the item being
examined. “ ok

g) ANY CELLULAR TELEPHONE, OR MOBILE DEVICE PRESENTLY OR PREVIOUSLY _
[DENTIFIED BY ONE OR MORE OF THE FOLLOWING: ) .

1. Mobile Directory Number (MDN), also known as the “Telephone” number or “Gell” °
number of 716-307-1305.

2. International Mobile Equipment Identity/identifier (IMEI) of 357903066270590.

h) SPECIFIC IDENTIFIABLE LOCATIONS WITHIN A RESIDENCE OR BUILDING
Specifically, your applicant is requesting to search for, photograph and otherwise document any
locations within the place to be searched listed under section “B”, that appear to be visually identical
or similar to images that were described in section D(4)(a) and D(8)(a) of this search warrant
application. ~

Page 5 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 8 of 37

D) - ALLEGATIONS OF FACT TO SUPPORT REASONABLE CAUSE:

‘4. |, Daniel J. Walsh am the. applicant herein and serve as a public servant, of the kind specified in
New York State CPL Section 690.05 (1). | am a police officer, employed by the New York State Police
since June 28, 2004. | am currently employed as an Investigator in the Bureau of Criminal
‘ Investigation assigned to the SP Olean Station. | have completed 26 weeks of training, at the New
York State Police Academy, which included instruction in conducting criminal investigations. | have
been involved in many investigations related to the sexual abuse of children, possession and/or
promotion of sexual performances by children and investigations involving the use of computers for
criminal purposes. | am aware of the methods used by individuals to illegally possess and/or promote -_
images containing sexual performances by children, in violation of the New York State Penal Law .
Article 263.00. | am also familiar with the tools that said individuals commonly use commit these
crimes, including the use of computers and the Internet network. :

Investigator John Lombardi is a public servant, of the kind specified in New York State CPL
Section 690.05 (1). He is a police officer, employed by the New York State Police since 1989. ~
Investigator Lombardi has been assigned to the New York State Police Computer Crime Unit since.
2008. Investigator Lombardi is also a member of the Internet Crimes Against Children Task Force
which investigates the sexual exploitation of children via the Internet. Investigator Lombardi has been
involved in hundreds ‘of investigations related to the sexual abuse of children, the endangerment of
children, possession and promotion of sexual performances by children and investigations involving
the use of computers for criminal purposes. He has received over 500 hours of training, by the New
York State Police and other agencies, in the investigation of computer related crimes and the search,
seizure and examination of digital evidence. ,

2. In support of my assertion as to the existence of reasonable cause, the following facts are-
based upon the statement of others, who.have personal knowledge, and/or upon the personal
knowledge, training and/or experience of other police officers and/or myself. Any fact provided will

-include the source of that information. Because this application is being submitted for the limited
purpose of securing a search warrant, | have not included each and every fact known to me

-concerning this investigation. | have set forth only the facts that | believe are necessary io establish
reasonable cause. , -

3. There is reasonable cause to believe that certain property, described above under Section “C’,
will be found on the Person and/or at the location to be searched. The property is:

a) Believed to have been used to commit an offense against the laws of this state, in violation
of Article 263 of the New York State Penal Law; and

b) Constitutes evidence and/or tends to demonstrate that an offense was committed in this
state, in violation of Article 263 of the New York State Penal Law. ‘

c) Furthermore, some of the property (i.e. a sexual performance by a child) is unlawfully
possessed.

4. This investigation is based upon a Law Enforcement Referral from Detective Olivia Siekman of -
the Shirley, Massachusetts Police Department. fhe referred case (Shirley Police Department,

‘Page 6 of 33 -

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 9 of 37

inciden was based upon online.communications dirécted to multiple juvenile females:
from IN usernames/IDs “heythereitsme56” and “helloimbored100” via direct message.
The Juvenile females were all 11 or 12 years old at the time of the incident. A summary of what

Detective Siekman reported is detailed as follows:

a) Between November 6, 2016 and November 7, 2016, Instagram account “heythereitsme56”
direct messaged multiple Juvenile students, including a juvenile identified ajjgj (DOB a anc
sent an image to them, which Detective Siekman described as follows: a
"It consisted of the lower half of a white male (possibly between the ages of 18 to 30 years of age,
post pubescent) holding an erect penis with his left hand. The male was lying down in a room that
had wood paneling on the walls and posters. There appeared to be a dark purple blanket hanging
from a door way.” :

b) One of the Juveniles identified as jj (DOB {EE received multiple text based direct ~
messages between November 6,.2016 and November 7, 2016, a few of which are: .
“Hey sexym” ‘
“Can you send a_-pic please.”
"Do it in private...please. We can keep it a secret’

"Please babe you have a pic of you that your vagina is showing through your yoga pants. li’s so
hot. Do you shave your vagina?”
“Would you like me licking your vagina and rubbing it till you get so wet and cum”

“| wish you were into this so | could trade naked pics with you"

| c) Similar messages were also sent to the other juveniles, but more lengthy messages were sent
to (OO: i. a

- d) Between November 7, 2016 and November. 8, 2016 Instagram account “helloimbored100" |
sent direct messages to some of the juveniles. The juvenile identified as] (DOB wes
addressed directly by her first name and received multiple text based direct messages, a few of which
are: : :

"WNAME]...just answer me please.”

"I] leave you alone if you send a pic." |
"Just a pic."

4 pic"

"It's not hard."

"it's easy"

n.

e) Between November 7, 2016 and November 8, 2016 Instagram account "helloimbored100
direct messaged TWO images to the juvenile identified asf (DOB ee
The first image showed a female, with her legs spread apart, exposing her vagina. The included .
message said, “Can | do this to you?” OS
The second image showed a penis penetrating a vagina,

f) Itis noted that Detective Olivia Siekman indicated that this incident was also being investigated
by the Ayer, Massachusetts Police Department, as there were additional complainants intheir  -
_ jurisdiction that are not listed.in the following affidavit.
Refer to attachment 2 - affidavit of Detective Olivia Siekman of the Shirley, Massachusetts Police

- Page 7 of 33 |

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 10 of 37

_ Department, (Corresponds to Facebook Search Warrant application) .

5. On December 07, 2016, pursuant to a Search Warrant issued by the Ayer Division,
Massachusetts District Court, Facebook/Instagram provided records and account content to Detective.
Olivia Siekman for the following accounts for the Date Range 11/05/16 at 00:00:00 UTC through ,
11/08/16 at 23:59:59 UTC:

a) Instagram User name “heythereitsme56” with Instagram User ID number 4121932649.
b) Instagram User name “heiloimbored100° with Instagram User ID number 4121932649.

Instagram further reported the following information regarding Instagram User names
“heythereitsmedé” and “helloimbored100” with Instagram User ID number 4121932649. .

¢) The Instagram User ID number for both "heythereitsmes6” and "helloimbored100” is
4121932649. - co
- d) The instagrarn account identified by User ID number “4121932649” was createt/registered on

14/05/16 at 23:08:51 UTC from IP Address 2600:1017:b114:3d54:fc00:6f10:3e0d:677c. The
Registered E-mail address for Instagram account identified by‘ User ID number “4121932649"
is shaneg1991@gmail.com. :

e) The User name/Vanity name, “heythereitsme56" had a first name of “george” listed.

f) . The User name/Vanity name, “helloimbored100" had a first name of “ash” listed.

g) From 11/05/16 at 23:08:51 UTC through 41/08/16 at 22:57:36 UTC, there were a total of 179 .
login events from 8 different IPV6 addresses and 1 login event from one IPV4 address.

h) The last loginevent occurred on 11/08/16 at 22:57:36 UTC from IP Address
2600:1017:b129:8929:5¢32:bb20:794F.87e6.

6. From12/13/16 to 3/13/17, Detective Siekman reported that the Facebook/Instagram search
warrant results. contained an identifiable picture of a male’s face that had a background that appeared
to be the same as the background of the picture of the male’s erect penis that was described in

section D(4)(a) of this document. Detective Selkman also discovered that (008 BE) wes.

’ Facebook friends with.a Facebook profile of “SHANE GUAY’ that used the same image of the male's. .
face that was seen in Facebook/Instagram the search warrant results. Detective Siekman further
‘reported that “SHANE GUAY’ lived in Olean, NY and is a‘distant relative of a friend of fj mother.

7. On 05/01/17, Investigator John Lombardi received Case materials and data, including the
Facebook/Instagram search warrant content that had been forwarded by Detective Olivia Siekman of

the Shirley, Massachusetts Police Department. ~

8. On 05/01/17 and 05/02/17, Investigator Lombardi reviewed the Case materials and data,
including the Facebook/Instagram search warrant content. Investigator Lombardi made the following

observations:

a) In addition to screen captures of the.images previously described by Detective Siekman, the
case data Included a digital image of a person believed to be. "SHANE GUAY’ that is described
as follows: . .
The image shows a shirtless white male standing in front of a medium stained wooden door in
what appears to be a light-colored tiled bathroom, with-a distinctive black tile accent/border.
There is also what appears to be a tan patterned shower curtain visible in the image. The male
has short dark hair, with thick eyebrows, a beard and moustache. He has a light skin tone, with

Page 8 of 33. ©

 

 
b)

Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 11 of 37 |

moderate to heavy, dark colored arm and chest hair. In the center of his chest is a tattoo of a
red heart, with what appears to be a noose around it. On his stomach, towards the left side of
the image, the top part of a tattoo depicting what appears to be the animated character of “Jack
Skellington”, It is noted that the image may be reversed as this digital image appears to. have
been a “selfie”, taken in the mirror, .

The Facebook/instagram search warrant data for the Instagram account identified by User ID
number “4121932649” contained numerous Direct Messaging text and images that were both
sent and received by the two account User names/Vanity names “heythereitsme5é” and
“helloimbored100”. The actions contained in this account appear to be concentrated’on.
sexual conversations and obtaining images and/or video of clothed and unclothed girls and ~
female genitalia. It appears that some of the activity detailed by Detective Siekman was no. ©
longer present in the account at the time of the search warrant. Additionally, the following
observations were made:

1) On 11/07/16 at 19:50:54 UTC, an Instagram user with the same name asfififl] (DOB-
| cat sent a direct message to “heythereitsme56” that said “Stop”.

2) On 11/08/16 Instagram. user “helloimbored100° had numerous Direct Messaging -

communications with Instagram user Based on the conversation and
non-contraband images sent by the user presented as a female, who
appeared to be from 15 to 18 years of age. In this conversation, “helloimbored100°

presented as a 12 year old female.

  

a) On 11/08/16 at 13:53:56 UTC, Instagram user, “helloimbored100” sent an image of an
erect penis to Instagram user This image matched the description. of
the image described by Detective Seikman in section D(4)(a) of this document. Itis also
noted that this image was visually identical to the same image in screen captures of
Instagram messages contained in the case data forwarded by Detective Seikman.

b) On 11/08/16 at 13:58:41 UTC, Instagram user, “helloimbored100" sent an image ofa
Female to Instagram user] The image is described as an image of _
the upper torso and head of a white female with medium complexion, who'appears to be
under the age of-14 years old. The child has long brown hair. The child has a gray bra

- on that is pulled down, exposing her nipples and slightly developed breasts.

c) On 11/08/16 at 13:59:08 UTC, Instagram user, “helloimbored100° sent an image ofa
Female to Instagram user EN The image is believed to be the same
child, who appears to be under the age of 14 years old, as the one seen in the previous
image. The image shows the child turned to her left, showing mostly a_ profile of her right
side, angled to show a little of the-front of her body. The child’s body is visible from below .
the shoulders to just below the top of her hips. The child is leaning forward, with her back
arched and her shoulders upright. The gray bra is pulled down, exposing her right nipple
and part of both breasts. Her left hand is laying flat on her lower abdomen and pubic
region, with her fingers extended down towards her vagina, The placement of her left
hand can give the appearance that the child is either masturbating, or covering her

genitals.

Page 9 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 12 of 37

d) On 11/08/16 at 14:34:06 UTC, in tesponse'to the question “How old are you" from |
Instagram user I instagram user,."helloimbored100” responded with ”..
“Qt!” - Pa

‘e) On 11/08/16 at 20:36:46 UTC, Instagram user, “helloimbored100” sent a closeup image |
of a vagina to Instagram uso The image isacloseup ofavagina - ~
that shows part of the right inner thigh and stomach of the female. The right fingers and. .

- . thumb of the female are being used to spread open the vagina. The skin tone of the
female is similar to the skin fone of the child, who was described in the previous two
images. There is no pubic hair visible. The approximate age or identity of the female -:
cannot be determined from this image. This image was the 3" of three closeups of what ©
is believed to be the same vagina that were sent by.“helloimbored100”. The context of

- the conversation indicated that the three images, were images of the vagina of the 12
year old that was presented by “helloimbored100".

3) Oh 11/08/16 Instagram user “helloimbored100” had numerous Direct Messaging
communications with Instagram user Based on the conversation and non- .

_ contraband images sent b @ user presented as a female child that identified
herself as “10” years old. Images posted by BEE showee a female child, who
appeared to be under the age of 12 years old. In this conversation, “‘helloimbored100”
originally identified himself as a 13 year old male. Later in the conversation i,
“helloimbored100” sent images of the Torso and Face of the person believed to be “SHANE
GUAY” and identified them-as images of himself, “helloimbored100”.

a) On 11/08/16 at 16:54:06, Instagram user, "helloimbored100” sent an image of an erect
penis to Instagram use This image matched the description of the image
described by Detective Seikrnan in section D(4)(a) of this document. It is also noted-that
this image was visually identical to the same image In screen captures of Instagram
messages contained in the case data forwarded by Detective Seikman.

“b) (On'11/08/16 at 16:54:57 UTC, in response to the question "So do you like this?” from
.” Instagram user “helloimbored100”, Instagram user, I responded and said “no}
~ im only 10lNP. ;

-c) On 11/08/16 at 17:08:35 UTC, in response to the question "....how old are u” from
' Instagram user. Instagram user, “hetloimbored100” responded with “13”.

| d) On 11/08/16 at 17:40:26 UTC, after asking Instagram sor multiple times for
- pictures, Instagram user ‘helloimbored100° said “Hmm J wish you could just show me
something sexy...pretty please. It can be our secret. Hl do anything you want."

6) On 11/08/16 at 22:42:22 UTC, after asking Instagram user ET muttiple times to
-use her phone to masturbate, Instagram user “helloimbored100" said “So just walk to
your kitchen and tell me go, then slide your phone down your pants and then hold it .

against your vagina. 20 seconds, Pretty please.”. :

Page 10 of 33.

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 13 of 37

-  ; f). On 11/08/16 at 23:16:07, after asking "Would you want to see my body?”, Instagram user,
“helloimbored100” sent an image of a shirtless upper torso of a male to. The
torso shown, matched the description of the image believed to be “Shane Guay”
previously described by Investigator Lombardi in section D(8)(a) of this document. Both
Tattoos previously described were visible in the image and “helloimbored100” identified
the tattoo of “Jack Skellington” in his messages to I re

g) On 11/08/16 at 23:18:03, Instagram user, “helloimbored100” sent an image of the Face

of a male believed to be “Shane Guay” tof. The image showed’a male with
~ short dark hair, thick eyebrows, a beard and moustache. He has a light skin tone. The

background of the Image appeared to be the same background as seen in the picture of
the male’s erect penis, described by Detective Seikman in section D(4)(a) and previously
sent to Instagram user]. Prior to sending the “Face” picture,
“helloimbored100” made references to being "Fat" and “Ugly”. After receiving the “Face”
picture of “holloimbored (00, ia replied “Ur not ugly”. “helloimbored100"
replied “Well thank you. But I think Tam.”. .

9. On 05/01/17 Investigator Lombardi located a Facebook Profile for a “Shane Guay”. It was
observed to be an established Facebook page with numerous pictures(selfies) of a male believed to —
be “Shane Guay”, who listed "Holiday Valley Ski Resort in Ellicottville” as his place of employment.
Investigator Lombardi observed that the profile picture for “Shane Guay" was visually identical to the
picture of the male’s face that was sent from “helloimbored100” ae 11/08/16 at
23:18:03 UTG and described in section D(8)(b)(3)(g) of this document. He also observed that this~
same picture was posted to the Facebook photos section of “Shane Guay’s” profile on July 21, 2016.

Investigator Lombardi compared this Facebook profile picture of “Shane Guay” to the picture of the
Male's penis that was sent by-“héeythereitsme56” to (008 EEE 2n< other juvenile victims
between 11/06/16 and 11/07/16. Investigator Lombardi stated that it was his belief that both pictures
were taken at the same location, based on the following background similarities:

a) Brown wall paneling with dark vertical lines was visible in both images.
b) An unidentified poster on the wail with similar patterns and coloring was visible in both images.

c) Visible in both images is, blue fabric which is hanging vertically over what appears fo be.a
_ doorway or opening in the paneling. The bottorn of the fabric is stringy and appears to be
shredded.

dy In the image of the male's face believed to be “Shane Guay”, it appears that a New England
Patriots poster is hanging on the blue fabric. In the image of the male’s penis, the background
is slightly blurry, but the bottom corner of what appears to be a poster is visible, hanging on the
blue fabric. . ‘ “es 3 ;'

e) A light colored light switch cover that is on the wall between the blue fabric and the unidentified
wall poster is seen in both images.

f) Investigator Lombardi observed that left and right were reversed ‘in the images, which is not
uncommon with some “selfies”,

Page 11 of 33.

 

 

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 14 of 37

10. On 05/01/17, while viewing the Facebook photos section of “Shane Guay’s” profile, Investigator”

‘ . Lombardi observed a photo (selfie) of a male believed to be Shane Guay that appears to have been

taken in the same a light-colored tiled bathroom, with a distinctive black tile accent/border that was
observed in the image showing “Shane Guay’s’ tattoos, described in section D(8)(a) of this
application. {t was also observed that this image was posted to Facebook on 10/10/12.

11. On 05/02/17 — Investigator John Lombardi, conducted a check of New York State Department of ©
Motor Vehicles and ascertained that “Shane M. Guay’, DOB 05/04/91 has a valid driver’s license,
with an address of 1447 NORTH 8™ STREET, OLEAN, NY 14760. Investigator Lombardi also
obtained the driver's license photo of “Shane Guay” from the NYS DMV. After comparing the two
photos, Investigator John Lombardi confirmed that it was his belief that the white male observed in
the Facebook profile photo of “Shane Guay’, as well as in the other images believed to be “Shane .
Guay” was the same person identified as “Shane Guay” in the NYS DMV photo. ,

42. Acheck of the Arin.net internet database reported that each of the’8 different IPV6 addresses.
and the 1 one IPV4 address reported by Facebook/Instagram for the suspect account with instagram
User ID number 4121932649, are controlled by VERIZON Wireless. On September 5, 2017, ,
pursuant to a subpoena, VERIZON wireless reported that: :

a) On.11/05/16 at 23:08:51 UTC, IPv6 address 2600:1017:b114:3d54:fc00:6f10:3e0d:677c¢ and
on 11/08/16 at 22:57:36 UTC, IPv6 address 2600:1017:b129:8929:5¢32:bb20:794f:87e6
_were assigned fo Mobile Telephoné Number 716-307-1305, under the Billing Account in the
name of CAROL LATA at 150 NORTH 8™4 STREET, OLEAN, NY 14760. :

b) Asample of 24 additional login dates and times across the 8 different IPv6 addresses were
subpoenaed and were also reported to.be assigned to Mobile Telephone Number 716-307-
4305, under the Billing Account in the name of CAROL LATA at 1450 NORTH 8" STREET,

OLEAN, NY 14760.

c) For the 1 IPv4 address, “NAT” routing was in use. VERIZON reported that on 11/07/16 at
42:51:44 UTC, IPv4 address 70.195.136.221 was in use by 128 different subscribers/Mohile
Telephone Numbers, including Mobile Telephone Number 716-307-1305.

d) The effective activation date for Mobile Telephone Number 716-307-1305, under the Billing
Account in the name of CAROL LATA was 01/28/08. -

13. On September 28, 2017, Investigator Lombardi conducted a Facebook Search for Caro] Lata
and located a profile for “Carol Abdo Lata’. Investigator Lombardi observed a photo, that was posted -
on 02/18/17, that had the comment “7 of my grandchildren!”. It was noted that the male believed to

be “Shane Guay” was in picture.

- 44. On September 28, 2017, Investigator Lombardi conducted a Facebook Search for Cellular

_ Phone Number 716-307-1305. The Facebook search results indicated that the Cellular telephone
number 716-307-1305 is associated with the Facebook profile identified by the name "Shane Guay”.

Investigator Lombardi confirmed that this is the same "Shane Guay’ profile he previously described. -

Additionally, Investigator Lombardi observed that "Shane Guay” and “Carol Abdo Lata" were

Facebook friends.

‘Page 12 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 15 of 37

-15, On November 44, 2017, pursuant to a subpoena requesting additional information regarding. |
Mobile Telephone Number 716-307-1305, for the period from 11/01/16 through 10/27/17, VERIZON -
wireless reported that: — _ , ,

a) The Mobile device had an International Mobile Equipment Identity (IMEI) of
357903066270590. ;

b) One of the active features indicated the mobile phone can be used as a Mobile Hotspot.

. ¢) Verizon also provided Text and.Call detail records.

16. . On March 29, 2018, Investigator Lombardi again conducted a Facebook Search for Cellular
Phone Number 716-307-1305. The Facebook search results indicated that the Cellular telephone -
number 716-307-1305 was still associated with the Facebook profile identified by the name “Shane
Guay”. Investigator Lombardi confirmed that this is the same "Shane Guay” profile he previously
described.

- 17. On April 6, 2018, Investigator Lombardi further reviewed the Facebook profile identified by the
name “Shane Guay”. While viewing the Facebook photos section of “Shane Guay's” profile,
Investigator Lombardi observed a photo (selfie) of a male believed to be Shane Guay that appears to
have been taken iri the same a light-colored tiled bathroom, with a distinctive black tile accent/border
that was previously, described in sections D(8)(a) and D910) of this application. It was also observed:
that this image was posted to Facebook on March 24, 2018.

18, On April 06, 2018, Investigator Lombardi conducted a search of New York State Police Spectrum
' Justice System database, which contains New York State Police Incident reports and other
information. Records indicated that a “Shane M. Guay”, DOB 05/04/91 was interviewed by Trooper
David Fisher on May 23, 2013. His reported-address at that time was 147 NORTH 8" STREET,
OLEAN, NY 14760. His reported phone number at that time was 716-307-1305. ,

49, On Aprif 06, 2018, Investigator John Lombardi, conducted a check of New York State
Department of Motor Vehicles and ascertained that “Carol A. Lata”, DOB has a valid
driver's license, with an address of 150 NORTH 8" STREET, OLEAN, NY 14760.

20. On April 04, 2018, Investigator John Lombardi, conducted a check of New York State
- Department of Motor Vehicles and confirmed that "Shane M. Guay”, DOB 05/04/91 still has a valid
_ driver's license, with an address of 147 NORTH 8" STREET, OLEAN, NY 14760.

21. On April 15, 2018, | conducted a records check at OLEAN PD. Office confirmed they

have dealt with SHANE'M. GUAY on multiple occasions dating back to 2008. On all occasions
SHANE M. GUAY has provided a home address of 147 N. 8" Street, Olean, NY 14760.

22. On May 24, 2018, | nievicve ia. the resident of Fel
Eon firmes SHANE M. GUAY is a current resident of 147 N 8" St. Olean NY.

Page 13 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 16 of 37

23. Based upon the information cited in this section, my knowledge and/or experience and upon
consultation with Investigator John Lombardi, there is reasonable cause to believe that between
41/05/16 at 00:00:00 UTC and 11/08/16 at 23:59:59 UTC, The Instagram account, represented by
Instagram User ID number 4121932649, displayed/used Instagram User name “heythereitsme56”
_ and then Instagram User name “helloimbored100”. There is also reasonable cause to believe that
during this period, this account was created by and repeatedly accessed, by a user, using the Cellular
‘Telephone or Mobile Device bearing Verizon Wireless Cellular Telephone Number 716-307-1305.
24, Based upon the information cited in this section, my knowledge and/or experience and upon .
consultation with Investigator John Lombardi, there is reasonable cause to believe that from
November 6, 2016 through November 8, 2016, a user, using the Instagram account, represented by
Instagram User ID number 4121932649 and Instagram User names “heythereitsme56” and :
“halloimbored100” sent images of a male's penis to multiple juvenile females and attempted to
obtain images of 1 or more juvenile female’s vaginas, in violation of New York State Penal Law
263.05, 263.15, 263.16, 235.21(3) and 260.10 (11).

25, Based upon the information cited in this section, my knowledge and/or experience and upon .
consultation with Investigator John Lombardi, there is reasonable cause to believe that on 11/08/16 at
20:36:46 UTC, an Instagram user, using the Instagram account, represented by Instagram. User ID
number 4121932649 and Instagram User name “helloimbored100" sent a closeup image of a
hairless vagina to another Instagram user, while representing that the vagina in the image, was that .
of a 12 year.old, in violation of New York State Penal Law 263.15 and 263.16.

26, Based upon the information cited in this section, my knowledge and/or experience and upon
consultation with Investigator John Lombardi, there is reasonable cause to believe that multiple
factors indicate that “Shane M. Guay”, DOB 05/04/91 is a user of the Verizon Wireless Cellular
Telephone Number 716-307-1305. Some of these factors include Law enforcement contact with
“Shane Guay”, where the New York State Police and the City of Olean Police Department recorded

this number as a contact for “Shane M. Guay. An additional factor. is the association of this phone
number with “Shane Guay’s” Facebook profile.

27, Based upon the information cited in. this section, my knowledge and/or experience and upon
consultation with Investigator John Lombardi, there is. reasonable cause to believe that multiple
factors indicate that “Shane M, Guay”, DOB 05/04/91 is the user and/or has knowledge of the user of-
the Instagram account, represented by Instagram User ID number 4121932649 and Instagram User
namés “heythereitsme56” and "helloimbored1 00”. Some of these factors include the multiple
images of “Shane M. Guay” within the suspect account, the fact that the background of the suspect
image of a Male’s penis appears to be the same background as “Shane Guay’s” Faceboook profile
image and that the suspect Instagram account was created and repeatedly accessed by a user, using
the Cellular Telephone or Mobile Device bearing Verizon Wireless Cellular Telephone Number
716-307-1305, which is known to be associated with “Shane Guay”.

28. Based upon the information cited in this section, my knowledge and/or experience and upon
consultation with Investigator John Lombardi, there is reasonable cause to believe that multiple
factors indicate that from 2008 to present, “Shane M. Guay”, DOB 05/04/91 has resided at and/or
listed his residence as 147 NORTH 8"4 STREET, OLEAN, NY 14760. Some of these factors include
Law enforcement contact with “Shane Guay”, where the New York State Police and the City of Olean

Page 14 of 33

 

 

 
_ Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 17 of 37

Police Department recorded 147 NORTH 874 STREET, OLEAN, NY 14760 as the address for
“Shane M. Guay", DOB 05/04/01. The New York state Department of Motor Vehicles has 147
NORTH 874 STREET, OLEAN, NY 14760 listed as “Shane Guay’s” address. Additionally, a.
neighbor acknowledged that “Shane Guay” currently lives at 147 NORTH 8" STREET, OLEAN, NY
14760.

29. Based upon the information cited in this section, my knowledge and/or experience and upon
consultation with Investigator John Lombardi, there is reasonable cause to believe that a Cellular
Telephone or Mobile Device bearing Verizon Wireless Cellular Telephone Number 716-307-1305, will
be found upon the person of and/or in proximity to and/or at the residence of “Shane M. Guay”, DOB
05/04/91. Based on other factors in this investigation as well the tendencies and behaviors of
persons who-demonstrate a sexual interest In children and commit violations of New York State. Penal
Law sections, 263.05, 263.15, 263.16, 235.21(3) and 260.10 (1), there is also reasonable cause to
believe that additional evidence relevant to the investigation and/or bearing evidence of violations of
New York State Penal Law sections, 263.05, 263.15, 263.16, 235.21(3) and 260.10 (1), may be
found upon the person of and/or in proximity to and/or at the residence of Shane M. Guay”, DOB
65/04/91, residing at 147 NORTH 8" STREET, OLEAN, NY 14760. 5 8

E) . . COMPUTERS AND CHILD PORNOGRAPHY. , ©

4. Based upon my knowledge, training and/or experience, and upon consultation with Investigator
John Lombardi, of the New York State Police Internet Crimes Against Children Task Force, | know
that: /

a) Images of sexual performances by children are not readily available in U.S. retail
establishments. Accordingly, individuals who wish to obtain images of sexual performances by
children usually do so by photographing child victims themselves, intentionally visiting Internet web
sites that sell or provide the images and/or by making discreet contact with other individuals who
trade sexual performances by children on the Internet via e-mail, instant messaging, peer to peer
networks and/or by other computer software applications such as Tumblr.

b) The Internet has become the preferred avenue for promoting, trading and/or collecting

images of sexual performances by children. An individual, familiar with a computer and the Internet,

- can easily use said tools in the privacy of their own home or office to interact with other like-minded
individuals located anywhere in the world. The use of a computer provides an individual, interested in
sexual performances by children, with a sense of privacy and secrecy that is not attainable by other
traditional methods of transmission like postal mail. It also gives an individual a method of immediate
gratification by having the ability to immediately view images and/or videos that have been acquired
from others.

¢) Individuals involved in the possession and/or promotion of images of sexual performances
- by children tend to retain the images for long periods of time. Those individuals, interested in images
of sexual performances by children, prize the images they obtain, trade and/or sell. In addition to their:
"emotional" value, the images are valuable as trading and/or selling material and therefore are rarely

destroyed or deleted by the individual collector.

" Page 15 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 18 of 37

_d) Some of the more common methods used by individuals to promote, trade and/or obtain
images of sexual performances by children, from other like-minded individuals, include the use of ~
peer to peer networks, e-mail and/or instant messaging programs on a computer. It is also common.
for persons, who are interested in collecting images of sexual performances by children, to store their °
- collection on removable media such as memory cards, CD’s, DVD's, external hard drives, cellular
phone memory and in remote storage accounts created 6n Internet web:sites like Google,
Photobucket, Dropbox and YouTube, The remote storage and removable media methods provide *
. these individuals with the belief that they are limiting their risk of detection by law enforcement, family ~~

and/or friends, by not storing their collection on shared computers. i

e) Computer data, including images containing sexual performances by children, can be stored
on a computer’s hard drive, in a computer's memory "RAM" and/or in other digital media.storage
devices including, but not limited to, MP3 players, cellular phones, digital cameras and video game
_ systems. Storing computer data can be intentional (i.e. saving an e-mail as a file on the computer's 7

hard drive or saving the location of your favorite websites’ in bookmarked files). Computer data can
also be retained unintentionally on a computer's hard drive, memory and/or on digital media storage
devices (i.e. A users Internet activity is usually recorded in the web cache and history files on a-
computer's hard drive). A-computer examiner can often recover this and other valuable evidence, °
years later. Such information may also be maintained indefinitely until overwritten by-other data.

; f) Individuals involved in the possession, and/or promotion of images of sexual performances
by children, also tend to possess materials containing Child Erotica, Child Erotica as defined in ,
attachment 1(Definitions) of this document is not necessarily a violation of State and/or Federal Laws
and therefore may be more readily available to individuals who wish to obtain it. While there are both
paid and free websites containing Child Erotica, an individual can easily obtain material constituting -
Child Erotica through simple internet searches. The presence of Child Erotica tends to demonstrate.
that an individual has a sexual interest in children and tends to provide supporting evidence of an
individual’s knowledge and intent in cases such as this one. an ,

g) Individuals involved in the possession, and/or promotion of images and/or videos of sexual
performances by children have sometimes been found fo possess magnetic media tapes (VHS, 8MM,

Mini-DV Etc: containing Video recordings that constitute a sexual performance by a child.’
F) ONLINE SOCIAL NETWORKING AND PREDATORY BEHAVIOR

Based upon your affiant’s knowledge and experience and upon the knowledge, training and
experience of Investigator John Lombardi, who your affiant consulted with prior to completing this
search warrant application, your affiant knows that there are numerous Online Social Networking
sites and Applications which facilitate communication and file transfers between
; individuals and groups. | also know that Individuals who exhibit Predatory Behavior towards

- Children and/or Minors use Online Social Networking Sites and Applications as follows :

4. Individuals often use social networking sites and applications such as Facebook, Instagram,
KIK, Etc. to meet and/or communicate with other persons they are interested in having a social and/or
sexual relationship with. Certain individuals identified as Predators often use social networking sites
to meet and/or communicate with children and/or minors that they are interested in having a physical .

Page 16 of 33°

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 19 of 37

and/or social sexual relationship with.. ln many cases, using one or more Social networking

- profiles/user accounts, these individuals communicate with several children and/or minors at the
same time in order to increase their chances of locating children and/or minors that they can have a
physical and/or social sexual relationship with.

z. Predatory Individuals will often usé fictitious profiles/personas in order to hide their true identity
and to be more appealing to their intended targets. This allows them to appear to have common
' interests and circumstances with their intended targets in order to facilitate further contact and gain
the trust of their targets. : —

3. Predatory Individuals will often use multiple profiles/personas to communicate with a single
child or minor. This conduct allows them to gather more information about their intended target.and
tailor subsequent profiles/personas in order to increase familiarity, bonding and trust with their
intended target. They will often use one profile/persona to introduce another profite/persona to their
intended target. It is also common for them to use multiple profiles to exert peer pressure, such as all
of the profiles saying and demonstrating that they often share/send naked pictures/videos of 2 §
“themselves”. Predatory individuals will also send naked pictures/videos to desensitize their intended
target, so they are more likely to send naked pictures back.

4, It is common for predatory individuals fo attempt to convince children and minors to send or
share naked pictures and/or videos of themselves that would constitute a sexual performance by a
child, Predatory individuals will often start with requests for less invasive or revealing images/video
and continue request more invasive, revealing and sexual images/video’each time the child or minor
complies. It is not uncommon for predatory individuals to successfully coerce children and minors by
_ threatening to send previously obtained images/video to the child's friends and/or family if the child
refuses to send them additional and increasingly sexually explicit photos/video.

5, — Itis common for predatory individuals to possess multiple images and/or videos that would
constitute a sexual performance by a child and/or child erotica. These images and/or video may be
fram children that they victimized online, or they may be images and/or video obtained from other
sources. It is also common for predatory individuals to send these images and/or videos to their
‘intended targets. oO

G) COMPUTERS, DATA STORAGE DEVICES AND DIGITAL EVIDENCE

Based upon my knowledge, training and/or experience, and upon the knowledge, training and
experience of Investigator John Lombardi, who your affiant consulted with prier to completing this
search warrant application, your affiant knows that: , f

4. Computers and Data Storage Devices, routinely contain valuable digital evidence. The
possible forms and types of data that could be considered valuable digital evidence are too numerous
to completely list. Every single computer file has the potential fo be of value in a case such as this.
The file name, file dates and times and the file content of each file could potentially constitute the
evidence being sought in this case. .

Page 17 of 33.

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 20 of 37

é 8
2. Some, bit not all of the more common types of valuable digital evidence that may be found °

- on computers and data storage devices that could reasonably contain evidence being sought in this
case are: : .

a) Image files and Video files which could contain:

1) Images or video of users or owners of the item being examined, which may aid in
determining who was using the item being examined as well as. where and when the item
was being used,

2) Images or video of specific locations, persons or items that may be pertinent to this case.
' This information could possibly identify perpetrators, victims and criminal associates.

3) Images and/or Video of sexual performances by children and/or child erotica. —

4) Metadata or Exif Data that may be pertinent to this case.

b) Data files and document files which could contain personal identifying information of any
users or owners of the item being examined, Including but not limited to Software registration files, .
Hardware registration files, credit card records, and online purchase receipts.

c) Communications data which could contain identifying information of any users or owners of
the item being examined including but not limited to E-mail, instant messages, Call Logs, Contact
Lists/Address Books and Social Media posts (Such as Facebook). In cases such as this, it is
reasonable to believe that Communications data may also contain correspondence with victims,
associates and/or persons or entities that knowingly or unknowingly participated in the commission of
a crime.

d) Internet History and data which could contain identifying information of any users or owners
of the item being examined as well as locations pertinent to this investigation including but not limited
to screen names, websites visited and map/direction searches.

. @) GPS (Global positioning system) data which may cantain location information, trip
information, and addresses of previous destinations as well as stored destinations. This data may aid
in the identification of users and/or owners. ‘

H) CELLULAR TELEPHONES AND DIGITAL EVIDENCE:

Based upon my knowledge, training and/or experience, and upon the knowledge, training and
experience of Investigator John Lombardi, who your affiant consulted with prior to completing this
search warrant application, your affiant knows that: 7 ;

4. Cellular or Mobile devices and any attached memory and/or SIM cards, routinely contain
valuable digital evidence. This evidence may consist of, but is not limited to, call history (i.e. received
calls, dialed calls, and missed calls), Short Message System (SMS) messages,

Page 18 of 33°

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 21 of 37

f
1

Multinedia Messagé System (MMS) messages, pictures, videos, phone book information, Internet
history, e-mail, documents and/or calendar events, device settings, user names and/or identity, call
history, contacts and/or address books, calendar events, stored communications, images and/or
videos, security codes, Internet history, installed applications, location records and possibly malware .

2, Many users will also prog ram their Cellular telephones with personal information to identify
themselves as the owner of a particular device. ‘

3. Many Cellular telephones today also function as GPS units, which may additionally store
location information, trip information and addresses of previous destinations as well as stored
destinations.

4. Many Cellular telephones and mobile-devices can function as'a “Wireless hotspot”, which will
allow other computers and devices to connect to the internet via the subscribed data plan for that -
cellular telephone or wireless. device. This connection can also be completed via a USB cable and is
called “tethering”. In either of these cases, any computer or device connected to the internet through
a cellular subscriber’s data plan, would be connecting to the internet through an IP address assigned
to the Cellular service/carrer. . «

5. Cellular telephones routinely store digital information or potential evidence by use of
Read Only Memory (ROM), Random Access Memory (RAM), as well as removable media (Data
Storage Device) such as memory cards and/or Subscriber Information Module (SIM) cards.

6. The definition of “Computer” (Penal Law 156.00) also encompasses Cellular Telephones
as it describes the basic functions of virtually all Cellular Telephones in use presenily.

. 7... Most Cellular Telephones allow additional software or computer programs, commonly
known as applications or “apps” to be installed.

. 8. Many Cellular telephone users now use their telephone in the same manner as a
traditional desktop or laptop computer is used. Cell phone users often use their phones to access the
internet and browse web sites, send and receive E-mail and access personal files and data that are
stored on the cell phone or at another location as well as use the various forms of internet based __
communication and social media such as Facebook, Instagram, KIK, Ete. -

9, - Evidence (in the form of computer data), including but not limited to call history, Short
Message System (SMS) messages, Multimedia Message System (MMS) messages, pictures, videos, |
phone book information, Internet history, e-mail, documents and/or calendar events, can be
knowingly or unknowingly saved on cellular phone memory or a data storage device. An example of
when computer data is stored intentionally may include the act of saving an image as a file on your.
Cell Phone or savihg the location of your favorite websites in, for example, “bookmarked" files.
Computer data can also be retained unintentionally on cellular phone memory and/or on a data
storage device. For example, Internet activities are generally automatically recorded in the Internet
history. files on a Cellular Telephone, without the knowledge of some Cellular Telephone users.

40. Most Cellular telephones in use today can also function as a digital camera, digital video
recorder and digital audio recorder. ‘

Page 19 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 22 of 37

11. {tis common for users to transfer data from older cell: phones to newer cell phones, when
_they upgrade or switch devices. Users can backup/preserve, maintain and transfer/réstore this data
by various methods, including but not limited to Cloud based backup as well as applications that
backup data to a local computer or storage device. Because of a user’s tendency to value their data
and the ease of which this data can be transferred to a new device, it is now common to see data on
a user's current device, that also is and/or was present on a previously used device.

12, A forensic examiner can often recover digital evidence and other evidence from cellular.
telephones and data storage devices, years later. Such information, even if it had been previously
deleted may also be maintained indefinitely and therefore recoverable until overwritten by other data.

I) IDENTIFICATION OF CELLULAR AND MOBILE,DEVICES —

Based upon your affiant’s knowledge and experience and upon the knowledge, training and
experience of Investigator John Lombardi, who your affiant consulted with prior to completing
this search warrant application, your affiant knows that:

1. There are multiple unique identifiers that may be associated with a Cellular or Mobile device.
Some of the identifiers are permanently associated with a specific device and some identifiers
are “portable” and can be “transferred” fo another device. The following identifiers are some,
but not all off the possible identifiers that may be found on a cellular or Mobile device. Each
cellular or mobile device does not necessarily support or contain every type of identifier.

a) Mobile Directory Number (MDN), also known as the “Telephone” number or “Cell” number,
b) Internationat Mobile Subscriber Identity (IMSI). .

c) International Mobile Equipment Identity (IMEI).

d) Mobile Equipment Identifier (MEID).

e) Mobile Station Identification Number (MSID).

f) Electronic Serial Number (ESN)

J) ' SEIZURE OF DIGITAL EVIDENCE

1. Based upon my knowledge, training and/or experience, and upon consultation with Investigator
John Lombardi, a computer forensic examiner with the New York State Police Computer Crime Unit, |

know that:

a) Searching and seizing information from computer systems and other storage devices (e.g.
cellular phones, flash drives; etc.) often requires officers to seize most or all of a computer system or ~
storage media. The computer system or storage media is then typically examined later, by qualified

Page 20 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 23 of 37

t
/

computer forensic examiners, in a laboratory or other controlled environment. This is necessary

because, digital evidence is extremely vulnerable to tampering or destruction. It is also necessary to ° ,

determine that no security devices are in place that could cause the destruction of the evidence

_ during a search. The search of computer systems and other storage devices is a highly technical ws ;

process, which requires specific expertise and specialized equipment. There are so many different

types of computer hardware and software in use today that it is rarely possible to bring, to the search -

site, all of the necessary technical manuals and specialized equipment needed to conduct a thorough
search. .

~ +b) Conducting a search of digital evidence, documenting the search and ‘making evidential
copies is a lengthy process. A forensic examination of digital evidence can take weeks to complete
depending upon the volume of data stored therein. The volume of data stored on many computer
systems and storage devices will typically be so large that it will be highly impractical to conduct a
complete search of the data during the execution of the physical search of the premises. The hard .
drives, commonly included in desktop computers, are capable of storing millions of pages of text. The
storage capacity of other electronic devices (e.g. memory cards, thumb drives, etc.) can also be
significant. For instance, a single 100 gigabyte hard-drive is the electronic equivalent of
approximately 50,000,000 pages of double-spaced text.

c) Some of the property seized may contain data that is stored in an electronic and machine-
readable only format. This data may not be humanly readable in its present state. By this application,
| request authorization for searching members to seize, examine, listen to, read, view and maintain
the above-described property and to convert it fo humanly readable and viewable form as necessary.

d) Computer data, including images of sexual performances by children, written to a hard drive
or other storage medium (e.g. DVD's, CD’s, memory cards, etc), can be stored for years at little or no
" cost, Even when such evidence has been deleted, it may be recovered years later using readily-
available examination tools. When a person "deletes" data on a hard drive, or other storage medium,
the data does not actually. disappear, rather, the data remains on the hard drive, or other storage

medium, until it is overwritten by new data. Therefore, deleted data or remnants of deleted data, may .

‘ reside in free space or slack space on a hard drive. Free space or slack space is space on the hard |
drive, or other storage médium, that has not been allocated to an active file or that has not been used
by an active file. in addition, a computer's operating system may also keep a record of deleted data in
a "recovery" file. Similarly, files that have been viewed, via the Internet, are usually and automatically
downloaded into a temporary Internet directory or "cache". The browser typically maintains a fixed ©
amount of hard drive space devoted to these files and the files are only overwritten as they are

' replaced with more recently viewed Internet pages. Thus, the ability to retrieve these files depends
less on when the files were downloaded than on a particular user's operating system, storage
capacity, and computer habits.

- @) Technology today not only provides Internet access for home computers, but also for
cellular telephones, video game systems, etc. Most are now capable of viewing Internet web sites,
communicating via ¢-mail and.instant messages, viewing, storing, uploading and downloading of
sexual performances of children. Additionally, devices like MP3 players, iPods, digital cameras,

cellular phones and digital media storage devices, (e.g. CD's, DVD's, and memory cards) are all

capable of storing hundreds to thousands of images of sexual performances of children.

“Page 21 of 33

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 24 of 37

_  f) Itis often necessary to seize certain computer peripheral devices, at the location of the
search warrant, in order to later complete an examination of the evidence back at a police station

_ and/or computer forensic laboratory. Some. computer peripheral devices, like routers, may also ,
contain evidence material to an investigation: .

g) Data storage devices, like compact disks, external hard drives and thumb drives are

- commonly used by individuals interested ih collecting images of child pornography. These individuals
use data storage devices in an attempt to avoid detection and/or as a method of “backing up” their
collection to prevent from accidental data loss. : ,

h) Computer users can attempt to conceal computer data within digital media storage devices
through a number of methods, including the use of Innocuous or misleading filenames and
extensions. For example, files with the extension “jpg” are often used as image files;.however,a_
user can easily change the extension to “.txt’ to.conceal the image and make it appear that the file _
‘contains text, Computer users can also attempt to conceal computer data by using encryption, which

_ means that a password or a security device, such as a “dongle* or “keycard,” is necessary to decrypt |
the data into readable form. In addition, computer users can conceal data within another seemingly
unrelated and innocuous file in a pfocess called “steganography”. For example, by using
-steganography a computer user can conceal text in an image file which cannot be viewed when.the -
image file is opened. Therefore, ‘a substantial amount of time.is necessary to extract and sort through

-. data that is concealed or encrypted to determine whether it is evidence, contraband or

instrumentalities of a crime.

K) ' | SEARCH METHODOLOGY TO BE EMPLOYED

_ 4. Based upon my knowledge, training and/or experience; and upon consultation with Investigator -
John Lombardi, a computer forensic examiner with the New York State Police Computer Crime Unit, |
know that the search procedures commonly used for investigations involving digital evidence include .
the following techniques. Your applicant hereby requests authorization to use the following .
procedures, whether at the location to be searched, listed under Section “B”, and/or while in a
controlled environment of a law enforcement computer forensic laboratory. This is a non-exclusive list
as other examination techniques may be required in order to identify, read, copy and/or document.the

evidence authorized to be seized under Section “C". - '

a) On-site imaging of a computer's random access memory ("RAM"). "RAM" is the place in a
computer where the operating system, programs and computer data, in use, are kept. This allows the
computer fo. run faster. The on-site collection of “RAM, ata crime scene, cari be-very important in the
digital evidence examination process, A computers “RAM” may include, but is not limited to, the ,
following: Images containing sexual performances by children, encryption keys for encrypted data, -
passwords, etc.. Once the computer is unplugged, the information stored in “RAM” may be lost
forever because it may not be stored anywhere else on the computer.

b) On-site network connection examination. The on-site examination of a computer network
can also be very important in the digital evidence examination process. The examination, of a
computer network, may disclose if the computer.is connected to the Internet, an internal network or is
stand-alone (unconnected fo another computer). Network connections may disclose if a. computer is
connected to a remote storage services (e.g., Dropbox, Google, etc.) or local computer data storage
ce Page 22 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 25 of 37

device (e.g. Network Attached Storage “NAS” devices). A “NAS” can be easily hidden, ata location to
be searched, and may only be detectable through the examination of the local computer network.

c) On-site router examination. Routers are used to control access to and/or from other
computers on a network. Routers may store important information about the computers, on an
internal network, including which computers have obtained access to the Internet via the router. They
can reveal the existence of hidden connections, to remote computer data storage locations or other
computer devices that are within the physical location being searched. “3

_ d). Date/Time accuracy verification. The date and time, on a computer, is maintained on a
computer chip known as the complementary metal oxide semiconductor “CMOS”, The “CMOS” is
located on the computers motherboard, not on the computer's hard drive. At the time of seizure or
imaging, the “CMOS” date and time should be compared to the actual time and any offset should be
recorded. An incorrect date and/or time in the “CMOS” might affect the date and/or time stamps. of

files on the computer's hard drive,

e) Examination of all of the computer data, stored on any seized computer data storage
device, to determine whether the computer data falls within the items to be seized, as set forth under
paragraph “B”. - : -

f) Searching for and attempting to recover any deleted, hidden or encrypted data to determine
whether that data falls within the list of items to be seized, as set forth herein. Any data that is
encrypted and unreadable will not be returned unless law enforcement personnel have determined
that the data is not (1) an instrumentality of the-offense, (2) a fruit of the criminal activity, (3) z
contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses’specified above.

g) Performing keyword searches through all of the computer data, stored on any seized
‘computer data storage devices. This will determine whether occurrences of specific language,
- contained in the computer data storage device, exists and are likely related to the crime being

investigated. ,

h) Examining and documenting any counter-forensic applications. Counter-forensic
applications are computer programs used to erase or conceal computer data (e.g., Evidence
Eliminator, CCleaner, etc). Knowledge of these applications and determination if they have been
used, how many times and when they were last run, may give insight into a computer users activities
_ to hide illegal conduct.

L) | | STALENESS _

1. | further acknowledge that the temporal proximity of this application and the evidence
supporting probable cause may arouse the issue of staleness. As such, | tender the following case
law and information to support the authorization of this search warrant:

8) Whether the requisite probable cause exists to procure a search warrant is” -
determined by weighing the totality of circumstances.
inois v. Gates, 462 U.S. 213 (1983).

 

Page 23 of 33

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 26 of 37

b) Evidence supporting probable cause cannot be rejected for staleness as'long as
there is a reason to believe that those facts are still in existence.
United States v, Beltempo, 675 F.2d 472, 477 (2d Cir. 1982). bo

_ Cc) Courts have repeatedly held that collectors of child pornography often retain their
materials, rarely if ever deleting them.
- United Statas v. Cox, 190 F. Supp. 2d 330, 333 (S.D.N.Y. 2002).

d) The observation that images of child pornography are likely to be hoarded by
persons interested in those materials in the privacy of their homes is supported by common sense
and the cases. Since the materials are illegal to distribute and possess, initial collection is difficult.
Having succeeded in obtaining images, collectors are unlikely to quickly destroy them. Because of
their illegality and the imprimatur of severe social stigma such images carry, collectors will want to
secret them In secure places, like a private residence. This proposition is not novel in either state or
federal court: pedophiles, preferential child molesters, and child pornography collectors maintain their
materials for significant periods of time. The doctrine of staleness applies when information proffered
. if support of a warrant application is so old that it cast doubt on whether the fruits or evidence of a
crime will still be found at a particular location. When determining whether information is stale or not, -
the judicial officer must not only consider the age of the information, but the nature of the evidence
sought. Some kinds of evidence are more evanescent than others, Some contraband, like narcotic
drugs, are consumable. Other evidence, like an illegal firearm, is more apt to remain in one place for
extended periods. As one court put it, the hare and the tortoise do not.disappear at the same rate of
speed. ow a
United States v. Lamb, 945 F. Supp. 441, 460 (N.D.N.Y. 1996).

 

e) It was reasonable to believe child pornography would be found in a suspect's
apartment even though ten months had passed since. the discovery of evidence supporting the
search warrant affidavit. United States Customs agents obtained information that Lacy downloaded

_ six computerized images from a Danish computer bulletin board known to distribute child
pornography. Although the agents could only verify that two of the pictures contained child
pornography, their information also included the exact time of the call and the names of the files”
downloaded. Ten months after the transmissions agents executed a search warrant and discovered
images of children engaged in sexually explicit activity. Lacy was subsequently convicted on child
pornography charges. Denying Lacy’s motion to suppress the fruits of the search warrant, the Court
held that the probable cause was not stale because, as described in the affidavit, the tendency of
child pornography collectors to preserve their collections made it likely that the illicit images would be
found in Lacy's apartment, even after the passage of a significant amount of time.

United States-v. Lacy, 19-F.3d 742 (9th Cir., 1997), cert denied, 118 S. Ct. 1571 (1998).

f) Information over a year old that relates to child pornography charges is not stale as
a matter of law. In July of 2001, Audry Edwards found images of child pornography on the computer
of Ernest Newsom, her live-in boyfriend. Although Edwards had moved out, a year later she agreed to
watch Newsom’s house while he was out of town. While-using Newsom's computer Edwards found
two video clips of her daughter removing a towel after getting out of the shower, Based primarily on
the premise that Newsom likely still had the year old images on his computer, the Lawrence Police
Department obtained a search warrant and discovered numerous videos and images of child
pornography. Upholding the search warrant, the Court found that “information a year old is not:

necessarily stale as a matter of law, especially where child pornography is concerned.”.
Page 24 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 27 of 37

- Unites States v. Newsom, 402 F.3d 780 (8th Cir., 2005)

g) Notwithstanding the passage of seventeen months, evidence of child pornography ~ -
‘was properly included in a search warrant affidavit. Over the course of a fifteen-year relationship,
Bateman and an informant exchanged videos and images depicting minors engaged in sexually
explicit activity. Although the informant had one subsequent contact with Bateman, February 2001 .
was the last time he could confirm that Bateman sent him child pornography. Over a year later, on _
. July 16, 1992, the Keene Police Department applied for a warrant and subsequently searched
Bateman’s home. The police discovered child pornography and charged Bateman with possession of
- the illicit material. The Court denied Bateman’s motion to suppress the evidence found at his home
reasoning that “the unique nature of the object of the warrant (child pornography), the unique nature
_ of the creation, storage, keeping, alteration, potential of destruction of the child pornography material,
and the recognized interest which the states and the federal government have in drying up the
distribution network for child pornography and controlling production itself, are legitimate factors
which militate against finding staleness.” .
United States v. Bateman, 805 F. Supp. 1041 (D.N.H., 1992).

h) Evidence of a transmission of 19 images six months prior to a search warrant - ~
application was not stale even though it was the sole verification that the defendant possessed child
pornography. A File Transfer Protocol log on an accused child pornography trafficker's computer
showed that 19 illicit images had been sent to Alexander Hay on November 29, 1996. On May 28,
1997, United States Customs agents obtained a search warrant based almost exclusively on this
information. The only other evidence included in the application simply confirmed that the IP address
and computer belonged to Hay. Following his indictment on child pornography charges, Hay moved
to suppress this evidence for staleness. In validating the warrant, the Court held that a pattern of
activity was not necessary to infer long-term storage.of child pornography. =
United States v. Hay, 231 F.3d 630 (9th Cir., 2000), cert denied, 534 U.S, 858 (2001).

i) Akin to the federal courts, when child pornography is involved, New York courts
have been reluctant to exclude the fruits of a search warrant due to the staleness of probable cause.
Evidence supporting the issuance of a warrant to search Manngard’s home included facts
demonstrating that he had videos and images of children engaged in sexual acts stored on his
computer, and an affidavit of an expert in.child pornography crimes that explained pedophiles’ ©
propensity to retain their collections of illicit materials. Although the Court did not quantify the time-
lapse, because the evidence clearly revealed that the defendant was engaged in pedophilia, the
probable cause was not stale.
People v. Manngard, 275 A.D.2d 378 (N.Y. App. Div., 2000), leave to appeal denied, 95 N.Y.2d 966
(N.Y.,°2000). : ‘

: j) The Court finds reasonable basis to conclude that a fourteen-month-delay between
the alleged receipt of child pornography and the search of Defendant's residence did not make the
information supporting the warrant too stale to furnish probable cause. This is especially true
considering the plethora of case law indicating that substantial time lapses do not invalidate a warrant |
in child pornography cases. With regards to child pornography, the consensus among courts,
including the Fourth Circuit, is that information supporting probable cause is less likely to become
stale, even when there exists substantial delays between the receipt of child pornography and the
issuance of a search warrant. This consensus is based on the fact that collectors and traders of child
pornography share common characteristics that separate sald crimes from other criminal acts. In
child pornography cases, courts often reject staleness challenges based on widespread expert
‘Page 25 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 28 of 37

opinion that.collectors of child pornography store and retain their collections for extended periods of

time. Furthermore, Defendant fails to cite, nor is the Court aware of, any cases where a court granted .

a motion to suppress evidence of child pornography based solely on a finding that the information _
supporting the warrant was ‘stale. United
. States v, Johnson, 865 F. Supp. 2d 702 - Dist. Court, D. Maryland 2012.

k) Additionally, the abllity of forensic examiners to recover files from a computer,
even those deleted by a user, impacts a court's staleness analysis. Since evidence on a computer is
recoverable months or years after it has been downloaded, deleted, or viewed, the age of the
information supporting a warrant is increasingly irrelevant when the object searched is stored on a
computer, Thanks to the long memory of computer hard drives, the evidence of a crime is still likely.
stored on a computer's hard drive, even after a perpetrator tries to delete it.

) Ultimately, the existence of probable cause is determined by analyzing the totality
of circumstances. (Gates), Pedophiles have a proven propensity to retain their collections of child
pornography, rarely if ever discarding it. (Lamb). In spite of the fact that there is no hard and fast rule,
the federal courts are in seemingly solid agreement that the temporal proximity of child pornography
evidence is immaterial to search warrant affidavits. (Lacy), (Newsom), (Bateman), and (Hay).
Moreover, that it is unnecessary to show a pattern of activity to bolster the premise that child’
pornography is often stored for long periods of time. (Hay). In line with federal case law, New York
courts have held that evidence of child pornography is capable of negating claims of staleness,
(Manngard). In the end, the gap of time between the discovery of the evidence and the application for
the search warrant is not given much weight because of the state’s recognized interest in eliminating
the distribution and production of child pornography, the propensity of child pornography collectors to
retain their collection for significant periods of time, and the state’s moral obligation to prevent the

_exploitation of children. (Bateman). Ds

MM) ‘CONCLUSION AND SPEGIFIG REQUEST

1, Based upon the above information, your applicant believes that reasonable cause exists fo
believe that a violation of New York State Penal Law, Section 263.15 and 263. 16, has occurred and
that evidence of those crimes are currently concealed upon the Person of. .

SHANE M. GUAY d.0o.b. 05/04/1991, wherever he may be found and
and within the premises known as:
4147 NORTH 874 STREET, OLEAN, NY 14760 — CATTARAUGUS COUNTY, NY -

3. Your applicant respectfully requests that the court issue a search warrant authorizing the
search of the aforementioned Person and Premises. Furthermore, the search and seizure of the
property listed under section “C" for evidence involving the possession and/or promotion of images
and/or videos containing sexual performances by children, in violation of New York State Penal Law
Section 263.16 and/or 263.15. Your applicant also requests that the search be conducted in the
manner requested, under section |, and consistent with the necessary technical requirements needed

for the search and seizure of digital evidence.
Page 26 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 29 of 37

3. No previous e.applicdtion in this matter has been made in 1 this or any other court or to any other
judge, justice or magistrate: .

Sworn tobeforeme this

Al day of tg 2018. wa Qreesde
- Applicant

at gues pm,

_ In the County of Cattaraugus,
' City of Olean,

State of New York. ; . (Oe VY
— : . Justice
| To aarel’ 0. Pato
OLERN? 77 geht Sa

Page 27 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 30 of 37

ATTACHMENT 1
DEFINITIONS

1. Promoting a sexual performance by a child (Penal Law 263.15) — A person is guilty of -
promoting a sexual performance by a child when, knewing the character and content thereof, he
produces, directs or promotes. any performance which includes sexual conduct by a childless than
seventeen years of age. Promoting. a sexual performance by a child is.a class D felony.

2. Possessing a sexual performance by a child (Penal Law 263.16) - A person is guilty of
possessing, a sexual performance by a child when, knowing the character and content thereof, he
knowingly has in‘his possession or contro! any performance which includes sexual conduct by a child
less than sixteen years of age. Possessing a sexual performance by a child is a class E felony.

3. Sexual conduct (Penal Law 263.00(3)) — Means actual or simulated séxual intercourse, oral —
sexual conduct, anal sexual conduct, sexual bestiality, masturbation, sado-masochistic abuse, or,
lewd exhibition of the genitals. "

‘ A. Use ofa child in-a sexual performance (Penal Law 263.05). A person is guilty of use ofa
child in a sexual performance if knowing the character and content thereof he employs, authorizes or
induces a child less than seventeen years of age to engage in a sexual performance or being a
parent, legal guardian or custodian of such child, he consents to the participation by such’child in a
sexual performance, Promoting a sexual performance by a child is a class C felony.

5. Disseminating indecent material to minors in thé second degree (Penal Law 235.21(3)) -A -
person is guilty of disseminating indecent material to minors in the second degree when:
Knowing the character and content of the communication which, in whole or in part, depicts actual or -
simulated nudity, sexual conduct or sado-masochistic abuse, and which is harmful to minors, he
intentionally uses any computer communication system allowing the input, output, , .
examination or transfer, of computer data or computer programs from one computer to another, to
initiate or engage in such communication with a person who is a minor. Disseminating indecent
material to minors in the second degree isa class E felony.

6. Endangering the welfare of a child (Penal Law 260.10 (1)) —A person is guilty of
endangering the welfare'of a child when: 7
He or she knowingly acts in a manner likely to be injurious to the physical, mental or moral welfare of
a child less than seventeen years old or directs of authorizes such child-to engage in an occupation
involving a substantial risk of danger to his or fer life or health. _
Endangering the welfare of a child is a class A misdemeanor. -

7. Computer (Penal Law 156.00(1)) — Means.a device or group of devices which, by
manipulation of electronic, magnetic, optical or electronic impulses, pursuant to a computer program,
can automatically perform arithmetic, logical, storage or retrieval operations with or on computer data,
and includes any connected or directly related device, equipment or facility which enables such
computer to store, retrieve or comniunicate to or from a person, another computer or another device
the results of computer operations, computer programs or computer data..

Page 28 of 33

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 31 of 37

8. Computer Data (Penal Law.156.00(3)) — is property and means a representation of
information, knowledge, facts, concepts or instructions which are being processed, or have been
processed in a computer and may be in any form, including magnetic storage media, punched cards, :
or.stored internally in the memory of the computer. ,

9. . The Internet - is a worldwide network of computers that transmit and receive data by means
of using the Internet Protocol (“IP”) addressing system. Information and services provided by the use -
of the Internet Protocol (“IP”) addressing system include electronic mail, online chai, file transfer, -

instant messaging. Due to the structure of the Internet, connections between devices on the Infernet

often cross state and international borders, even when the devices communicating with each other
are in the same state.

40. Charter Communications - is an “Internet Service Provider’, which provides Internet access
their customers/subscribers. Charter Communications currently uses both IPv4 and IPv6 to assign
internet addresses to their customers/subscribers, Only the first half of the IPv6 address is needed /
used by Charter communications to identify a customer/subscriber. The last half of the address is
generated by the device using it and is ignored by Charter Communications.

41. Internet Protocol Address “IP” — is an address that a computer uses in order to
communicate with other computers on the Internet. Using Internet Protocol Addressing version 4, an
-“IP" address appears as a series of four groups of numbers separated by dots (Le. 97.81.148.30).
Internet Protocol Version 6 (IPv6) contains (8) blocks of numbers and letters or “hextets” each
separated by a colon. An example |Pv6 address may look like: F704:0000:0000-0000:3458;79A2:0D8B:4320.
The IPv6 addressing allows you use the two-colon (::) shorthand to represent one block full of zeros.
Leading zeros can also be omitted. For example, you might abbreviate the IPv6 address above to:
F704::2:3458:79A2:D8B:4320.
The “IP” addresses assigned to home and/or small business computers are usually obtained from
internet Service Providers “ISP’s”, like Verizon or Charter Communications. No two subscriber
accounts are assigned the same “IP” address at the same time on the Internet. Yourhome
computer's “IP” address can be the same for weeks to months at a time, before being reassigned to
- another location, Your “IP” address can also change every time your computer connectto the
Internet, which may be the case with most “dial-up” Internet accounts, ,
In some cases, |Pv6 has the capability to identify a specific device. Some Cellular/wiresless service

providers are-able to use use |Pv6 to identify specific subscribers.

42. Download and/or upload ~ The term “download” means the process of copying computer
data from a remote computer data storage device to your own computer data storage device. For
example, the act of “downloading” a photo someone “uploaded” to a website to your own computer
hard drive. The term “upload” means the process of sending computer data from your computer data
storage device to another remote computer data storage device. _

43. INSTAGRAM -— Instagram is an online mobile photo-sharing, video-sharing, and social
networking service that enables ifs users to take pictures and videos, and share them either publicly
or privately on the app, as well as through a variety of other social networking platforms, such as
Facebook, Twitter, Tumblr, and Flickr. Users can add captions/messages fo their uploaded
photos/videos and other users viewing those photos/videos can post comments. Instagram users

-can also engage in private chat conversations with other Instagram users. Instagram Users can add
a phone number to their account information, When an Instagram user adds a phone number their

Page 29 of 33

 

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 32 of 37

account, Instagram Verifies that number by sending a security code to the number via text message .

’ or automated call. The user then enters that security code into the Instagram “verification” box on the
application. This process confirms that the Instagram account user has access/conirol fo the
“verified” phone number that they provided to Instagram (APP platforms verification etc. Instagram is _
owned by Facebook and legal requests and releases of Records occur through Facebook, ne

14, Data Storage Devices - Data storage devices are defined as a device used for the
purpose of storing computer data. Data storage devices include, but are not limited to, internal and/or
external hard disk drives, floppy disks, compact disks, digital video disks, magnetic tapes, thumb
drives, memory cards, media cards, sim-cards, zip drives and RAM and/or ROM units.

15, Curtilage — (As per Cornell University Law School) includes the area immediately

-- surrounding a dwelling, and it counts as part of the home for many legal purposes, including searches __-

and many self-defense laws. When considering whether something is in a dwelling's curtilage, courts
consider four factors: - 3

‘a. The proximity of the thing to the dwelling;
b. Whether the thing is within an enclosure surrounding the home;

What the thing is used for.

“8

d. What steps, if any, the resident took to protect the thing from observation/ access by people
passing by.

The Supreme Court suggested these factors in the context of determining whether or not a barn was.
part of a house's curtilage. See Uniled Stafes v. Dunn (1987), 480 U.S. 294. :

_\n the context of criminal procedure, courts generally call any part of the property surrounding a
dwelling that is- not part of the curtilage an “open field”.

16. Malware — Shart for “malicious software”, rnalware refers to software designed to damage
or do unwanted actions on a computer system. Common examples include viruses, worms, Trojan
horses and spyware,

47. ARIN.net— “American Registry. for Internet Numbers”, a nonprofit member-based
organization, supports the operation of the Internet through the management of Internet number
resources throughout its service region; coordinates the development of policies by the community for
the management of Internet Protocol number resources; and advances the Internet through
informational outreach.

18, Metadata - A general term used to describe the additional descriptive data that is stored
along with file content is “Metadata”. A simple way to describe “Metadata” is that it is “Data” about
“Data” — For example: A Microsoft Word document readily displays the text of a document to a user.
‘That text is stored in the file in the form of data, What is not readily visible to a user, but is available
in a Word document file is additional data that contains information about that document‘and its”
contents. Some, but not all of the Metadata that can be found by viewing the “properties” tab of a *
Word document are: Author, Company, number of words, number of pages and the dates and times ~
the document was created, modified, accessed and printed.

Page 30 of 33 |

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 33 of 37

 

19. Exif. Data - Digital Images captured with most modern digital cameras. contain metadata.
that adheres to an industry standard called, EXIF (Exchangeable Image File Format). EXIF, also
known as EXIF Data contains information about a digital image that may include, but is not limited to:
the make, model and serial number of the camera used to take the picture, the date and time the
. picture was taken, the GPS coordinates of where a picture was taken, the distance from the camera . °

to the subject and with some cameras, the name of the owner of.the camera. Digital Video captured —

with a digital camera does not generally adhere to an industry standard, but may contain metadata ~
~ that may include, but is not limited to: the make and model of the camera used to record the video,-’
the GPS coordinates of where the video was taken and recording settings.

20. Cellular phone -A cellular telephone is a handheld wireless device primarily used for
communication through radio signals. Cellular phones send signals through networks of transmitter
and receivers called “cells”. This enables communication with other cellular telephones or traditional
“land line” telephones. Cellular phones usually store “call logs”, which records the telephone number,
date, and time of calls made to and from the phone. . :
In addition to enabling voice communications, most cellular phones offer a broad range of
capabilities. These capabilities include, but are not limited to: storing names and phone numbers in
electronic “address books;” sending, receiving, and storing text, photo and video messages and
email; taking and storing photographs and video; storing and playing back audio files; storing dates,

-appointments, and other information on personal calendars; and accessing and downloading
information from the Intemet. Cellular phones may also include global positioning system (“GPS”)
technology for determining and recording the location of the device.

94. Mobile Device — The term Mobile Device, is often used interchangeably with the term
cellular device or cellular telephone. Devices other than.a dedicated cellular telephone can also be
considered to.be a mobile device and can function in the same or similar manner as a cellular
telephone. Many tablets have a SIM card slot and are capable of connecting to the internet through a

cellular network. Certain applications will allow a Tablet or other SIM enabled device to make “voice”
' “shone” calls and send and receive text messages while using a cellular based internet connection.

“99° Verizon Wireless "NATTING” Router IP Address - Verizon Wireless uses Routers and
Network Address Translation (NAT) as part of the process which enables Verizon Wireless Customers
to use Verizon's cellular service to access the internet from their Mobile Devices.. This process allows
multiple Verizon Wireless customers to use the same External IP address to simultaneously access
the internet. During this usage, Verizon Wireless records information/data regarding the Customer's

Internet Session/Connection period: during a specified Time and Date. Some of the recorded
information includes:

a) The Subscriber Number (Cellular “Phone” Number).

b) The “NATTING’ IP address (External IP address used by the user to connect to the .
Internet) . ‘ , <

c) Session Start and End Times. (Also known as Port Allocation and Port Deallocation Dates -
and Times).

d) ‘The Outgoing Port Number and Ending Port Number, (Also known as Block Start and Block
End) |

Page 31 of 33

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 34 of 37

 

e) Mobile IP Address (Private IP address assigned to the user during the specified Time
Period) .

Depending on the individual investigation, some or all of the above information may be used to aid in
the identification of a customer/person who was using Verizon Wireless to access the internet from a
specific IP address, during a specified Time or Time period.

23, Memory Card - A memory card, sometimes known as “MicroSD” memory cards, are
designed to store computer data. A majority of cellular phones in use today have the capability to use
“MicroSD” memory cards as attached and removable computer data storage.

24.. Cloud Storage - Cloud Storage is remote data storage that is available to users over a
network or the internet. Certain devices and applications routinely use “cloud storage” to back up
important data, such as pictures, videos, documents etc. Cloud storage can also be used to store’
backups of entire devices. Cloud storage and certain Applications also allow users to automatically
“Synchronize” data across multiple devices and platforms.

25. Sim Card - A Subscriber Identity Module (i.e. "SIM’) is a smartcard that is inserted into some
cellular devices. The “SIM” card contains a cellular network user's subscriber profile and allows a
callular device to access cellular networks. A “SIM” card may contain a cellular device user's contact
list, “text” messages in addition to other computer data. In some cases, the SIM card’s primary -
function is to allow the Cellular device and/or mobile device to access the internet through the cellular

- network.

26, . (MDN) - Mobile Directory Number — The number dialed to reach a user on a CDMA Cellular
network, (PTN) — Personal Telephone Number can also be used to describe a user's cellular
‘telephone number. mc , ’

27, (IMEI) - International Mobile Equipment Identity (Identifier) — a factory-installed unique serial
_ number that identifies a Mobile Device. . ,

28, (MEID) - Mobile Equipment Identity (Identifier) — similar to an ESN; itis a globally unique
number that identifies a mobile Device.

99, (ESN) -Electronic Serial Number ~ A unique number that identifies a mobile Device.
Sometimes referred to as a (MSN) — Mobile Serial Number.

30, © (MSID) - Mobile Station Identification Number ~ A-10-digit unique number that a wireless
carrier uses to identify a mobile phone. This number may or may not be the same as the (MDN) for a

given device.

31. (IMSI) - International Mobile Subscriber Identity ~ A unique identification number associated

with GSM, UMTS and LTE network users. The (IMSI) is stored in the SIM card.

32. (NAI) - Network Access Identifier - Network Access Identifier for a Sprint (CDMA) device, It is
similar to an email address. (Example: jondoe1@123.com), The NAI is only available on Sprint
(CDMA) handsets. The NAT will end with @sprintpcs.com.

Page 32 of 33

 

 

 

 
Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 35 of 37

 

>

33. Instant Messaging - (“IM”) - Instant messagirig is a form of communication that uses text
* based messages between two or more participants over a computer network. This type of technology
is commonly used by cellular phone users, but may also be used on desktop and/or laptop
computers. There are many different applications, in use today, that use this technology. The -
" applications include: iMessage, Kik, Instagram, Skype, etc. Some of these programs allow images
and/or videos to be sent and received by other parties. The messages are usually stored within the
program, for later reference, and are usually retrievable through a digital device examination,

_ 34. Child Erotica — For the purposes of investigations involving the possession and/or promotion of
a sexual performance by a child and/or investigations involving the sexual abuse of children, child
erotica refers to materials that sexualize children and/ or materials or items that are likely to be
sexually arousing to persons having a sexual interest in children. These materials may consist of:

a. Images and/or Video that depict children in sexually suggestive poses, engaging in sexually
suggestive activities or wearing sexually suggestive clothing or lack thereof.
b. Images and/or Video, such as animated video, “comic books” and drawings that depict children
' in’sexually suggestive poses, engaging in sexually suggestive activities, wearing sexually
‘ suggestive clothing or lack thereof or engaging in sexual conduct.’

c. Images and/or Video of what appear to be adults, that have been edited to appear as a child ©
(often a child’s head on an adult body) that depict children in sexually suggestive poses,
engaging in sexually suggestive activities, wearing sexually suggestive clothing or lack thereof
or engaging in sexual conduct. - , .

d. Stories, narratives or descriptions that describe children in a sexually suggestive manner or |
describe children engaging in sexual conduct. .

35. UTC— Many of the time and date stamps in found in digital evidence contain references to
- “Coordinated Universal Time”. You will often see the abbreviation for “Coordinated Universal Time”
as (UTC) or (UTC +0) next to a time and date reference. :

For the period from March 13, 2016 to November 6, 2016 Daylight Saving Time was in effect for
the Eastem Time Zone. Eastern Daylight time (EDT) is 4 hours behind Coordinated Universal Time
(UTG) and can be obtained by subtracting 4 hours from UTC times/dates for this period.

For the period from November 06, 2016 to March 12, 201 7 Standard Time was in effect for the

Eastern Time Zone. Eastern Standard Time (EST) is 5 hours behind Coordinated Universal Time
(UTC) and can be obtained by subtracting 5 hours from UTC times/dates for this period. ,

Page 33 of 33

 

 

 
t
8

an

ean C&O 01/24/20 Page 36.0137

Case BT9-C1-00103-JLS-HIKS p tondant

ae

£¥ EMPMYGESRURGY AU HUEY OsTIMeU UGA: BOSCO WeWy/-SAYY

“s,

11 Ja80s | pue ayeisw exjssew e sem) “pidnys azom jeu Sung Guites sem pue sown yBnos ySnosy BuioS sem | “YIM sano S| pauaddey sey iew BulyAuy “asin eipau pemos RiunArena: parejap- Sey |

(oBesunoy 21) Wd Ber

Sly O]
_AenG aueys.

ELVenenms dM sefsssau)

“aiqissod se uoos-se dn paueop sip 196-07 ox pinom‘pue awa INOA 2} not yoeter Ron *

Sul JO pua Sun Ag NOK wey seay Oo] pseu | “JEAO SI WNOIA AW UIA. UOReSIaAUOD Sit] Jea]9 oq OL ]UeM | SaBse49 Bxe] CO] Gupjoo] OU We 1 aL Ue JUIOd SIL Ty “SOZ IX® ODFE-GZ9-90!, St quiny suouc Ay “Gounuom we | ser

0] OUTIEJOI Uy NEA LAyn needs 9} 24 PINOvA | “SPUBUFIIEgSIS] UO SSAuPPE gj INGA eh UOHEUUOJLI JOYIO PUE eWeU “EWA JNOA UMoP ParYTEN SARY | BWO SUIVEUS PIGIosD Ayuncg SLEL een LEM sorefesaau ue we |

LeSLueuoLNg Ol pers

 

(962 sunoy £1) We pip . <fuo'yuaysunossweyOYUeAspNis’M> weaspums My BEE,
- «wont pio 1eaK Z| & IM SUONesuaAUCD ayeUdaiddeu! pue capa WweGeysu|
NEW 83170 SuueUs YO AUNeD sue} - B10 "yueusfjunoosiey@juenepinis: *h plo JeeA Z| & Uy SuONesieAUOS sista) pue cep webeysuy SLOZ/LLIP
 

Case 1:19-cr-00103-JLS-HKS Document 31-1 Filed 01/24/20 Page 37 of 37
Defendant’s Exhibit D

~ DEPARTMENT OF HOMELAND SECURITY. cams)

SGUGue Unies

HOMELAND SECURITY INVESTIGATIONS
REPORT OF INVESTIGATION
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

 

11/14/2018 13:06 EST ‘page 2 of 3

DETAILS OF INVESTIGATION

On August 6, 2018, Homeland Security Investigations (HSI) Buffalo Special Agents (SA) Nicholas
“Melchiorre and John Kosich met with New York State Police (NYSP) Investigator (Inv) John
Lombardi and Senior Inv, Scott Folster at the NYSP Troop A Headquarters .in Batavia, NY to take
custody of 26 pieces of evidence seized from the residence of Shane GUAY (COC: USA DoB: 5/4

/1991) located at 147 W ate Street, Olean, N¥ on June 5, 2018 pursuant to a New York State
gearch warrant. ,

Inv. Lombardi released the following 26 items of evidence to SA Melchiorre via NYS form A421,
lab case 18TA-00044, Dept. Case #7558239 dated 8/6/18: ,

AGENT NOTE: NYSP evidence was labeled items 2-27. SA Melchiorre relabeled the evidence 001-026
when seized and annotated the evidence number changes on all evidence bags and HSI chains of
custody.

LG cellular phone Model: VS-988, IMET: 355273084799554

Sony PlayStation 4

Acer Aspire laptop, serial number 03450966816

. Compaq Presario laptop, serial number 1V24KQ49942G

Compaq Presario computer tower, serial number MXK418PW3
Dell Dimension computer tower, serial number DJIPQM31
Gateway computer tower, serial number 0019334218
E-Machines computer tower, serial number 0LM2490023838

Dell Inspiron laptop computer, service ticket #6536C91
Compaq Presario laptop, SCB2057WYH .

Xbox 360 gaming system, serial number 408022520505

Sony PS3 (damaged), serial pumber BA313325609-CECH—4001B
Acer Aspire laptop, serial number. LUSDEOB005041459DA1601
Coby 512 MB Media Player ,

Samsung cellular phone (serial number not identified)

Go Pro Digital Camera with 32 GB micro CD card

Sandisk 16 GB Flash Media Thumbdrive and Dsnap media player
LG cellular phone (serial number not identified) ,
Sony Play Station Portable (serial number not identified)
Sony Playstation 2 with controller (no power cable)

Xbox 360 gaming system, serial numbéxr 608958654025 (no power cable)
Apple-iPod 8 GB and Apple iPod 1 GB .
Samsung cellular phone, model SCH-U450

 

Current Case Title , ROI Number Date Approved
Shane GUAY BU07QS18BU0025-006 8/22/2018
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for officlat use only and remains the property of the Department of Homeland Security. Any further request for disclosure of
this document or information contained herein should be referred to HSI Headquarters together with a copy of the document,
